2. Implementation in the EU of Directive 2003/9/EC on the minimum standards for the reception of asylum seekers: visits by the Committee on Civil Liberties 2005-2008 (
- Before the vote:
Mr President, we have not been able to hold a debate in plenary on this very important report, which is why we feel it is necessary, on behalf of the Committee, to take the floor before you today.
We have all worked together, and I commend the outstanding work of the shadow rapporteurs. We visited no fewer than 26 detention centres in 10 EU Member States, and we noted several key points. We observed, in certain centres, an obvious state of decay and an obvious lack of hygiene, and we denounced the failure to respect human dignity. We found that access to healthcare was not always possible and that the children's right to education was not always respected.
We call for respect for clear, fair, effective and proportionate asylum procedures, and we call for the implementation of a permanent system of visits and inspections of detention centres. We must show the reality on the ground and stand up for a right to inspect these centres - something that these kinds of visits permit - and we must do so in order to take action so that things change.
The press has asked me why we did not cite any countries in this summary report. I replied that it was my choice, that it was our choice, since we have a collective responsibility with regard to what goes on in detention centres in Europe, and the purpose of this report is not to rank the Member States.
We will not stop calling for European solidarity in the area of asylum. We cannot leave the Member States, at Europe's borders, on their own to face large migratory flows. I repeat once again: we have a collective responsibility.
(Applause)
Many thanks, Mrs Roure. I can see that even the top jurists here in plenary, or those who see themselves as such, are unaware that the rapporteur is entitled to make a two-minute statement when a report has not been discussed in plenary. Therefore, Mrs Roure has this right, which she has exercised, and everyone should accept this as it is laid down in our Rules of Procedure.
(Applause)